Citation Nr: 0922727	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture, status post bone graft.

2.  Entitlement to service connection for a right hip 
disability, claimed as degenerative joint disease, secondary 
to residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to December 
1967. 

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied service connection for: (1) residuals 
of a right ankle fracture, status post bone graft; (2) 
degenerative joint disease of the right knee, secondary to 
residuals of a right ankle fracture; and (3) degenerative 
joint disease of the right hip, secondary to residuals of a 
right ankle fracture.  The RO issued a notice of the decision 
in September 2004, and the Veteran timely filed a Notice of 
Disagreement (NOD) in November 2004; he only disagreed with 
the denial of service connection for a right ankle disability 
and secondary service connection for the right hip 
disability.  The RO provided a Statement of the Case (SOC) in 
September 2005 and thereafter, in October 2005, the Veteran 
filed a timely substantive appeal to the Board.  The RO 
provided Supplemental Statements of the Case (SSOCs) in 
October 2005, February 2006, and April 2006, respectively.

The Veteran also disagreed with the RO's September 2004 
decision denying service connection for a left hip, left knee 
and left heel disabilities.  However, he did not perfect his 
appeal of these latter issues (see Substantive Appeal (VA 
Form 9), received by the RO in October 2005) and it is not 
contended otherwise.  Hence, these issues are no longer in 
appellate status.  38 U.S.C.A. §§ 20.200, 20.202 (2008).

In December 2007, the Board remanded the Veteran's claims 
currently before the Board, requesting the Appeals Management 
Center (AMC) to: notify the Veteran and his representative of 
the amendment to 38 C.F.R. § 3.310, effective October 10, 
2006; and request a medical opinion regarding the nature and 
etiology of any right ankle, right knee, or right hip 
disability that may have been present.  

Having received the requested medical opinion, the AMC 
considered the evidence of record and, in an April 2009 
rating decision, granted the Veteran's claim for service 
connection for degenerative joint disease of the right knee.  
As the Veteran has not disagreed with the rating or effective 
date assigned for his right knee disability, a claim 
pertaining to the right knee is no longer in appellate 
status.  

Regarding the remaining issues of service connection for 
right ankle and right hip disorders, in April 2009, the AMC 
issued a Supplemental Statement of the Case (SSOC) denying 
those particular claims.  Inasmuch as the provisions of the 
Board's December 2007 remand have been complied with 
substantially, the Board will now proceed with its review of 
the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that an additional claim for service 
connection for post-traumatic stress disorder is in appellate 
status.  However, due to a request for a Board hearing to be 
held at the RO specifically for that claim, it will be 
addressed in a later decision.   

Also, in a March 2004 statement, the Veteran indicated that a 
VA clinician told him that his right hip disorder was related 
to a knee disorder.  An April 2009 RO decision granted 
service connection for a right knee disability.  The decision 
below denies service connection for a right hip disability 
secondary to a right ankle disability; the RO has not 
addressed a claim for service connection for a hip disability 
secondary to a service-connected knee disorder.  The Board 
refers the question of whether the Veteran is seeking service 
connection for a hip disability secondary to a service-
connected knee disorder to the RO for clarification and any 
indicated action.

The Veteran did not request a hearing before the Board to 
offer testimony regarding the issues adjudicated in this 
decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims for service 
connection; he has been notified of what evidence he should 
provide and what evidence the VA would obtain; there is no 
indication that the Veteran has evidence pertinent to his 
claim that he has not submitted to the VA.

2.  The pre-enlistment examination showed a scar in the left 
ankle region but was otherwise normal with respect to the 
Veteran's right ankle, thereby raising a presumption of 
soundness; however, it is undebatable that the Veteran had a 
chronic right ankle disability, to include a status-post 
fracture, prior to entering service; it is also undebatable 
that such disability was not aggravated during service.  

3.  As service connection is not in effect for a right ankle 
disability, the claim for service connection for a right hip 
disorder as secondary to the ankle disorder has no legal 
merit.  


CONCLUSIONS OF LAW

1.  A right ankle disability, to include residuals of a 
fracture with bone graft, clearly and unmistakably pre-
existed service and clearly and unmistakably was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 
1096 (2004).

2.  Service connection for a right hip disability secondary 
to a right ankle disability is not warranted as a matter of 
law.  38 U.S.C.A. 38 C.F.R. § 3.310 (2008); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

Pursuant to the Board's December 2007 remand, the AMC issued 
a December 2007 VCAA notification letter that substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims on appeal; the information and evidence that the VA 
would seek to provide; and the information and evidence the 
Veteran was expected to provide; as well as informing the 
Veteran of the evidence and information needed to establish a 
disability rating and effective date, as outlined in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the AMC 
issued the VCAA letter noted above pursuant to a Board 
remand, and, therefore, after the RO decision that is the 
subject of this appeal.  However, subsequent to the issuance 
of the VCAA notice, the RO re-adjudicated the Veteran's 
claims, as demonstrated by the April 2009 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

The Board notes that the AMC did not provide the Veteran a 
copy of the amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, until the issuance of the March 2009 Supplemental 
Statement of the Case.  However, as with the timing defect, 
the Board finds that the AMC's failure to send notice of the 
amendment in the case to be harmless error.  The Veteran has 
not demonstrated or even pled prejudicial error.  He has been 
represented by an accredited service organization throughout 
this appeal and, through his representative, has demonstrated 
that he is aware of the information and evidence necessary to 
meet the necessary criteria for service connection on a 
secondary basis.  Under such circumstances, any error with 
respect to the timing of the notice in this matter is 
harmless.  See Shinseki v. Sanders, 2009 WL 1045952 
(U.S.) (U.S. 2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records.  
There is no indication of any additional relevant evidence 
that has not been obtained.  The Veteran was provided a VA 
examination and medical opinion regarding his claim that his 
right ankle disability was aggravated during service.  The 
examination was thorough in nature and the opinion was 
supported by a rationale with citation to the clinical 
record.  As service connection is not in effect for a right 
ankle disability, the claim for service connection for a 
right hip disability as secondary to the nonservice-connected 
ankle disorder is without legal merit.  38 C.F.R. § 3.310; 
Sabonis, supra.  Under these circumstances, there is no 
further duty to provide a VA examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection.

a.  Factual Background.  A review of the Veteran's service 
treatment records indicates that he reported no history of 
surgery at his enlistment physical examination in March 1965.  
The examiner noted a two-inch scar on the Veteran's right 
lower leg.  Clinical evaluation was normal.

In July 1965, the Veteran received an orthopedic consultation 
for an vague, constant aching pain in his leg.  The location 
of the pain is not noted in the record.  At this time, the 
Veteran gave a history of surgical resection of his right 
distal tibia in 1962 (prior to service) with a bone graft.  
He reported that he limped "a great deal" and had trouble 
getting around the ship.  Upon examination, the examiner 
noted full range of motion and a well healed, non-tender 
scar.  An X-ray showed findings compatible with a healed bone 
cyst of the distal tibia.

In November 1965, the Veteran received another orthopedic 
consultation.  This time, he reported an aching pain in his 
right knee for two weeks.  He also complained of stiffness 
since having a cast removed.  Upon examination, the clinician 
noted patellar grating greater on the right leading to 
symptoms.  An X-ray revealed a suspicious area on the right 
lateral tibial plateau, which the clinician noted could be an 
early cyst.  The Veteran was prescribed physical therapy.

A December 1965 examination revealed similar findings. The 
diagnosis was "patella femoral" arthritis.  The clinician 
instructed the Veteran to return in three months for another 
X-ray.  However, shortly thereafter the Veteran was sent to 
Vietnam.

Upon his discharge physical in November 1967, the examiner 
noted a three inch scar on the Veteran's right ankle.  
Clinical evaluation was normal.

In a September 2003 VA treatment note, the examiner noted the 
Veteran's history of status post broken (fracture of the) 
ankle and bone graft and determined that he now had "symptoms 
typical for [degenerative joint disease] - stable."  The 
Veteran also complained of right hip pain.  The clinician 
ordered an X-ray to rule out degenerative joint disease.  
However, the record indicates that the left hip was X-rayed 
instead.

The Veteran's Social Security Administration (SSA) records 
contain an October 2003 examination report by a private 
provider.  The Veteran complained of pain in his hips and 
knees.  He reported "very little difficulty" with his right 
ankle.  Upon physical examination, the physician noted no 
swelling of the right knee.  Active flexion was 138 degrees.  
Active straight leg raising was 52 degrees.  The Veteran did 
not report any pain, but indicated that he could not lift his 
knee any higher.  External rotation of the hips was described 
as fine.  The physician determined that the Veteran "probably 
has slight degenerative changes in the hips," but that 
despite these findings the Veteran "maneuvers quite well."

A November 2003 SSA decision awarded the Veteran disability 
benefits due to degenerative disc disease and osteoarthritis 
of both knees.

In a March 2004 statement, the Veteran stated that a VA 
examiner told him that he had a hip disorder directly related 
to a knee injury.  

In a November 2004 statement, the Veteran stated that he had 
degenerative joint disease of the right hip, secondary to 
"DJD, residuals of fracture, right ankle, status post bone 
graft."

A November 2004 VA treatment note indicates that the Veteran 
complained of chronic foot pain.  He was prescribed tramadol 
and diazepam for pain control.

In July 2005, the Veteran underwent a VA joint examination.  
The Veteran reported that he did not have any problems with 
his right ankle after the 1962 surgery.  The Veteran also 
reported that he developed right knee pain as a result of 
carrying rubber tubings all over ships while in service.  He 
indicated that he did not develop hip pain until 2003.  He 
denied any swelling of his joints.  He related that he moved 
slowly due to pain in multiple joints and had stopped walking 
as a form of exercise. He described the pain as 8 of 10.  
Upon examination, the physician noted that the Veteran's gait 
was steady and his posture erect.  He walked evenly, slowly, 
and smoothly.  He did not appear to be in pain on ambulation.  
Although the Veteran was able to ambulate on his toes and 
heels, he used a cane and held it by his side.

The right ankle had a very faint two inch scar.  There was no 
adherence to the underlying tissues, adhesion, inflammation, 
or keloid formation.  There was no deformity of the medial or 
lateral malleolus.  Plantar flexion was to 21 degrees.  
Passive range of motion was to 25 degrees.  After repetitious 
activity, the Veteran went from zero to 32 degrees.  
Dorsiflexion was 20 degrees actively and 24 degrees 
passively.  There was no loss of motion upon repetitious 
activity for plantar flexion or dorsiflexion.  There was no 
fatigability, incoordination, or weakness.  An X-ray revealed 
(1) an increase of sclerosis probably representing an old 
healed bone cyst or an old area of trauma; (2) posterior 
plantar spurring calcaneus; and (3) soft tissue calcification 
or possible radiopaque foreign body in the heel pad.  The 
diagnosis was right distal tibia bony cyst, status post 
surgical resection, and right ankle traumatic arthritis 
secondary to the right ankle injury.  The examiner determined 
that it was not as likely as not that the Veteran's right 
ankle was permanently aggravated by his active duty service.  
She noted the lack of documentation of any problem with the 
Veteran's right ankle between November 1965 and September 
2003.  She also noted his post-service career as a surveyor.

The right hip had no bony deformities.  There was no audible 
popping or clicking during movement.  Active range of motion 
on extension was 10 degrees and on flexion was 60 degrees.  
Active range of motion on adduction was 20 degrees and on 
abduction was 30 degrees.  Internal rotation was 30 degrees 
and external rotation was 20 degrees.  Passive range of 
motion on extension was 12 degrees and on flexion was 100 
degrees.  Passive range of motion on adduction and abduction 
was 25 degrees.  Internal rotation was 40 degrees and 
external rotation was 25 degrees.  An X-ray revealed minor 
arthritic spurring of the iliac crest bilaterally.  The 
diagnosis was right hip strain related to normal aging.  The 
examiner gave no opinion as to whether the right hip 
disability was secondary to the right ankle disability.

In a March 2009 VA medical record, the examiner who performed 
the July 2005 medical examination provided her opinion as to 
the nature and etiology of the Veteran's right ankle and 
right hip disorders after a review of the claims file.  When 
answering if it was undebatable that the Veteran's residuals 
of a right ankle fracture, status post bone graft, were not 
aggravated beyond its natural progression during service, the 
examiner stated that it was undebatable.  She noted that the 
Veteran's service treatment records did not support a chronic 
right ankle condition during active service or post-service.  
In the Veteran's service treatment records, he gave a history 
of surgical intervention for a bone cyst involving his right 
ankle that had required a bone graft from his hip.  The 
examiner noted that the Veteran sought treatment periodically 
in service for right knee pain, as opposed to right ankle 
pain.  The examiner's opinion was that the Veteran 
experienced temporary flare-ups of symptoms of right knee 
pain.  She believed that the evidence did not support a 
finding of aggravation of the Veteran's residuals of a right 
ankle fracture, with aggravation described as a worsening of 
the underlying condition beyond its natural progression.  

When answering if it was at least as likely as not (50 
percent or greater probability) that any right hip disability 
that may be present was caused or aggravated by the Veteran's 
right ankle disability, the examiner stated that it was not 
at least as likely as not.  The examiner noted that the right 
hip pain had a remote onset in 2003, many years after the 
Veteran's service.  The examiner indicated that, in the July 
2005 VA medical examination report, she, herself, had 
indicated that the Veteran had a right hip strain related to 
normal aging.  However, upon a review of the claims file, she 
stated that the right hip pain, as well as left hip pain, 
apparently had their onset with the exacerbation of the 
Veteran's lower back pain which resulted from a Workmen's 
Compensation injury.  She noted the July 2003 private medical 
record indicating a strain of the sacroiliac joint secondary 
to trauma with radicular pain in the leg.  The examiner noted 
that medical literature supported the contention that back 
and sacroiliac joints commonly referred pain to or through 
the hip.  She stated that referred pain from these locations 
should be suspected whenever back symptoms accompanied the 
hip pain, the pain extended past the knee, paresthesias or 
hypesthesias accompanied the pain, and the examination of the 
hip and soft tissue were unremarkable.  

b.  Law and Regulations.  The Court has held that "[f]or 
service connection to be awarded, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); accord Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
Veteran's claim was not well grounded when the evidence 
"establishe[d] only that the Veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a Veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  The VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the Veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the Veteran's service, or by 
evidence that a presumption period applied").

With respect to the third, "nexus" prong, the Veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a Veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime Veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 
(entitled "Presumption of sound condition").  It provides 
that "every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111.  

The implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he Veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  

A history of preservice existence of a disease or injury 
recorded at the time of examination does not constitute a 
notation of such a malady, but instead, must be considered 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1).  

A Veteran thus enjoys an initial presumption of sound 
condition upon service entry if the enlistment records do not 
reflect that the Veteran has a disease or injury that 
subsequently becomes manifest during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no 
preexisting condition is noted upon entry to service, the 
Veteran is presumed to have been sound upon entry," but that 
"if a preexisting disorder is noted upon entry to service, 
the Veteran cannot bring a claim for service connection for 
that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  See id., at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the Veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a Veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service") (Emphasis added).  
The government's "burden of proof is a formidable one," 
Kinnaman, supra, and it "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord 
Cotant, 17 Vet. App. at 131 (noting that "[t]he clear-and- 
unmistakable-evidence standard is an 'onerous' one").

In addition, if a Veteran has a preexisting disorder prior to 
service that is noted upon service entry, he cannot bring a 
claim for "incurrence" service connection for that disorder, 
but may only bring a claim for service connected 
"aggravation" of that disorder.  Wagner, 370 F.3d at 1096 
("if a preexisting disorder is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disorder, but the Veteran may bring a claim for service-
connected aggravation of that disorder"); accord Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Paulson v. Brown, 
7 Vet. App. 466, 468 (1995) ("If a disability is found to 
have preexisted service, then service connection may be 
predicated only upon a finding of aggravation during 
service").  In such a case, "[a] preexisting injury or 
disease will be considered to have been aggravated by active 
. . . service, where there is an increase in disability 
during such service . . . ."  38 C.F.R. § 3.306(a).  When 
claiming entitlement to service connection for the 
aggravation of a preexisting condition, a Veteran need not 
establish a causal link between his military service and the 
deterioration of his preservice disability, but he bears the 
burden of proving that an aggravation, or permanent increase 
in severity, occurred in service.  Wagner, supra (noting that 
the "burden falls on the Veteran to establish aggravation"); 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993). Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to constitute "aggravation in 
service" unless the underlying condition, as contrasted to 
the symptoms, is worsened, and aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  Jenson, supra; Paulson, supra ("The 
presumption of aggravation . . . is not applicable unless the 
preservice disability underwent an increase in severity 
during service"); Routen v. Brown, 10 Vet. App. 183, 189 n.2 
(1997) (noting that in order to establish aggravation, the 
preexisting disorder must have undergone "a lasting worsening 
. . . that is, a worsening that existed at the time of 
separation . . . ."); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

In determining whether such aggravation occurred the Board 
must give "[d]ue regard . . . [to] the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service," and 
"[t]he development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy . . . will establish aggravation of a 
disability." 38 C.F.R. § 3.306(b)(2).  Where an in-service 
increase in severity has been shown, VA may rebut the 
presumption of aggravation by demonstrating that "the [in- 
service] increase in disability is due to the natural 
progress of the disease," and it must do so by offering 
"[c]lear and unmistakable evidence (obvious or manifest)" in 
this regard.  38 C.F.R. § 3.306(a), (b); accord Wagner, 
supra.

The Court has also held that service connection can be 
granted for disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When aggravation of a veteran's non- service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen, supra.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  After a review of the evidence of record, the 
Board finds that the preponderance of the evidence weighs 
against the Veteran's claims for service connection for 
residuals of a right ankle fracture, status post bone graft; 
and the claim for service connection for a right hip 
disability secondary to a right ankle disability is without 
legal merit. 

The Veteran's pre-enlistment examination was negative for any 
abnormal objective findings relating to a right ankle 
disability other than a scar.  A veteran is presumed to have 
been in sound condition at service entrance except as to 
defects, infirmities, or disorders noted, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service.  38 U.S.C.A. § 1111.  The 
implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A veteran thus enjoys an 
initial presumption of sound condition upon service entry if 
the enlistment records do not reflect that the veteran has a 
disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) 
(noting that "[w]hen no preexisting condition is noted upon 
entry to service, the veteran is presumed to have been sound 
upon entry," but that "if a preexisting disorder is noted 
upon entry to service, the veteran cannot bring a claim for 
service connection for that disorder").  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003; Wagner, supra. 

The service treatment records clearly and unmistakably shows 
that the Veteran had a pre-existing ankle disorder, namely 
residuals of a right ankle fracture, status post bone graft, 
prior to entry in service.  Although the examiner did not 
note a history of right ankle surgery on the Veteran's March 
1965 service entrance examination, the clinician did note a 
two-inch scar on the Veteran's right lower leg in his report.  
July 1965 treatment records included reports of pain in the 
Veteran's leg.  At that time, which was within a few months 
of entering service, the Veteran gave a history of right 
ankle surgery in 1962 (prior to service).  Subsequently 
obtained history for treatment purposes is consistent with 
this pre-existing right ankle injury and surgery.  

The service treatment records do not show that the Veteran's 
pre-existing right ankle disability was aggravated during 
service.  The only medical evidence of record containing a 
competent opinion on this question is dated in March 2009.  
The Board notes that this VA physician conducted a thorough 
physical examination in July 2005 and, as such, was familiar 
personally with the Veteran's condition.  Before writing her 
March 2009 VA opinion, the examiner noted reviewing the 
claims file in its entirety.  The clinician observed that the 
service treatment records indicated periodic treatment in 
service for right knee pain, as opposed to right ankle pain.  
She indicated that the Veteran's service treatment records 
did not support a finding of a chronic right ankle condition 
during the Veteran's active service, nor did it support a 
finding of aggravation of the Veteran's residuals of a right 
ankle fracture, with aggravation described as a worsening of 
the underlying condition beyond its natural progression.  The 
physician specifically concluded that it was undebatable that 
the Veteran's residuals of a right ankle fracture, status 
post bone graft, were not aggravated beyond its natural 
progression during service.  Thus, the presumption of 
soundness is rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; Wagner, supra.

As there is no competent medical opinion of record to refute 
the March 2009 opinion's conclusion, and given the absence of 
any records of treatment until decades post-service, the 
Board must conclude that the Veteran's residuals of a right 
ankle fracture, status post bone graft, were not aggravated 
beyond its natural progression during service.  The Board has 
considered the Veteran's assertion that his right ankle 
disorder was aggravated during service.  However, the Veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a competent medical opinion.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for service connection for residuals of 
a right ankle fracture, status post bone graft.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's appeal of this issue must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).
The Veteran also contends that he has a right hip disability, 
claimed as degenerative joint disease, secondary to residuals 
of a right ankle fracture.  As discussed above, the Veteran 
is not service-connected for residuals of a right ankle 
fracture.  Consequently, the claim of secondary service 
connection must be denied as a matter of law.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran did not appeal the RO's denial of service 
connection for a right hip disability on a direct incurrence 
or presumptive basis.  See NOD received by the RO in November 
2004.  The Board parenthetically notes that the objective 
medical evidence of record indicates that he was not 
diagnosed with a right hip disorder until 2003, well over 25 
years after his 1967 separation from service following less 
than two months of active duty and there is no competent 
opinion that links his hip disability to service.  The only 
medical evidence of record containing competent opinion on 
the etiology of the Veteran's right hip disability is 
contained in the March 2009 VA medical opinion.  The examiner 
determined that that his right hip pain was related a 
nonservice-connected strain of the sacroiliac joint.  In her 
report, the physician referenced appropriate medical 
literature and she cited a July 2003 medical report in 
support of her opinion.  

The Board has considered the Veteran's assertion that he has 
a right hip disorder related to a service-connected disorder.  
However, the medical evidence of the record does not support 
the Veteran's contentions.  See Madden v. Gober, 125 F.3d 
1477, 1480-81 (Fed. Cir. 1997) (noting the Board can award no 
probative value to a Veteran's assertions when they are 
contradicted by contemporaneous medical histories and 
complaints).  Additionally, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to the etiology of her 
disabilities of the hip.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  Espiritu, supra.






ORDER

Entitlement to service connection for residuals of a right 
ankle fracture, status post bone graft, is denied.

Entitlement to service connection for a right hip disability, 
claimed as degenerative joint disease, secondary to residuals 
of a right ankle fracture, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


